DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu (CN102285654).
Regarding claims 1, 2 and 7, Jiangsu teaches “The fragmentation of first step raw material, the green silicon carbide piece material of choosing purity >=98% carries out jaw crushing, filters out the carborundum sand grains of granularity ≤3 mm after the fragmentation; The second step wet ball grinding grinds, the hydraulic cyclone classification, and the carborundum sand grains that the first step is obtained carries out the wet ball grinding, and carries out the hydraulic cyclone classification, obtains the silicon carbide powder slip of desired particle size range” which meets the limitation of pulverizing SiC and classifying the pulverized waste SiC (page 3 paragraphs 1 and 2). Jiangsu teaches iron removal by magnetic separation which meets the limitation impurity comprising Fe and removing the Fe from the classified waste SiC (page 3, paragraph 4).  Jiangsu teaches “alkali cleaning is introduced the silicon carbide powder slip that the 4th step obtained in reaction tank” which meets a broad and reasonable interpretation of cleaning the waste SiC from which the Fe has been removed (page 3, paragraph 5). Jiangsu teaches hydraulic cyclone classification, obtains the silicon carbide powder slip of desired particle size range which meets a broad and reasonable interpretation of wherein the step of classifying the waste SiC is carried out based on a particle size of the pulverized waste SiC (page 3, paragraph 2).
Regarding claim 3, Jiangsu teaches a hydraulic cyclone which meets a broad and reasonable interpretation of a dispenser (page 3, paragraph 2).
Regarding claims 5 and 6, Jiangsu teaches the flow of inlet water of liquid cyclone is 100L/h ~ 500L/h (page 3, paragraph 13).
Regarding claims 8, 10 and 11, Jiangsu teaches Fe is <0.10% and other heavy metal total content is <0.005% (page 2, paragraph 5). It is the position of the Office the purity of the SiC is greater than 95% because the impurities are combined less than 5%.  Furthermore, the starting materials is greater than 98% (page 1, paragraph 2).
Regarding claim 9, Jiangsu teaches wet ball milling and then alkali cleaning which meets a broad and reasonable interpretation of a first washing step and a leaching step (page 3, paragraphs 2-5). Jiangsu teaches “coarse granule that does not meet granularity requirements returns grinding raw material collecting pit from bottom coarse fodder collection mouth and further grinds” (page 5, paragraphs 1 and 2). It is the position of the Office the coarse granules collecting at the bottom meets a broad and reasonable interpretation of a first deposition step. Jiangsu teaches the coarse granule that does not meet granularity requirements is returned for further grinding and classification which meets a broad and reasonable interpretation of a second washing step and a second deposition step (page 5, paragraphs 1 and 2).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached Monday-Thursday Noon- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        12/03/2022